IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,961-01


                 EX PARTE JUAN ELIGIO GARCIA ADAMES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-1278-06-I(1) IN THE 398TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Adames v. State, No. 13-15-00569-CR (Tex.

App.—Corpus Christi Oct. 18, 2018) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends, among other things, that appellate counsel failed to timely file a petition

for discretionary review. Based on the record, the trial court has determined that appellate counsel’s

performance was deficient and that Applicant would have timely filed a petition for discretionary

review but for counsel’s deficient performance.
                                                                                                         2

        Relief is granted. Applicant may file an out-of-time petition for discretionary review of the

judgment of the Thirteenth Court of Appeals in cause number 13-15-00569-CR. Should Applicant

decide to file a petition for discretionary review, he must file it with this Court within thirty days from

the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 18, 2020
Do not publish